Citation Nr: 1540940	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1. Whether vacatur of the remand order of the Board of Veterans Appeals issued on June 9, 2015 is warranted.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to October 1968.

This case comes to the Board of Veterans Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  After the issuance of the RO's rating decision, the Veteran moved, and jurisdiction over the case was transferred to the RO in Los Angeles, California, which certified this appeal to the Board.

In his substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  He also requested an in-person Travel Board hearing.  In April 2014, he withdrew the second request, and indicated his preference for a videoconference hearing.  A videoconference hearing was scheduled for May 6, 2015, but the Veteran failed to appear for the scheduled hearing.  

The Board remanded the Veteran's appeal in June 9, 2015.  Before issuing its remand order, the Board found as a preliminary matter that, because the Veteran did not appear for the May 6, 2015 hearing and had not asked for the hearing to be rescheduled, his hearing requested was considered withdrawn pursuant to 38 C.F.R. § 20.705(d) (2014).  After the June 9, 2015 remand was issued, the Veteran telephoned VA and asked to have the hearing rescheduled.  He indicated that he had not been properly notified of that hearing.  In July 2015, the Board received a written statement in which the Veteran noted his disagreement with the June 9, 2015 remand order.  

Treating the Veteran's July 2015 written statement as motion to reconsider, a Deputy Vice Chairman, acting for the Board, dismissed the motion on the grounds that the June 9, 2015 remand order was not a final decision on the merits of the appeal.  The question of what action to take on the request for a rescheduled hearing was referred to the undersigned.

For the following reasons, the June 9, 2015 remand order is vacated.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The letter notifying the Veteran of the date, time and location of his requested videoconference hearing was not mailed to his then current address.


CONCLUSION OF LAW

The criteria for vacating the Board's June 9, 2015 remand order have been met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

The record indicates that the letter informing the Veteran of the date, time and location of his requested videoconference hearing was mailed in April 2015 to an address in Canyon Lake, Texas.  There is no record that notice was mailed to the Veteran's current address in California and the Board accepts the Veteran's statement that the reason he did not appear for the May 6, 2015 hearing is that he did not know about it.  The Board will vacate its June 9, 2015 remand order because the Veteran was denied due process of law when he was not properly notified of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

ORDER

The Board's June 9, 2015 remand order is vacated.


REMAND

Because the Veteran requested a videoconference hearing and he has not withdrawn that request, the appeal must be remanded to arrange new hearing, with appropriate notice to the Veteran.  See 38 C.F.R. § 20.700(a); 20.704(e) (2014),

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing using his current address of record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


